Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to an adaptive piezoelectric mesh system, classified in H01L41/082.
II. Claim 21, drawn to a method for responding to human movement on a piece of furniture, classified in A47C3/0251.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the piezoelectric mesh system can be used in medical applications such as the collection of sensor information for movement of a human joint. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate searches would have to be done for specifically for a fabric with piezoelectric fibers and for furniture responding with human movement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Levine on 12/1/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim21 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, the letter "a" should be added at the front of "second firmness". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding the limitations of claim 11, the original disclosure has insufficient written description to properly explain how the controller operates the adaptive piezoelectric mesh system to rock the user.  The specification [0024], [0025], [0119], and [0120] discloses the slowly rocking the user feature as a capability of the adaptive piezoelectric mesh system and controller but fails to disclose the steps of how the controller would perform this intended function. An algorithm or proper explanation for how the controller is programmed to slowly rock the user using the piezoelectric mesh is missing in the original disclosure and one of ordinary skill in the art would not be able to understand how the Applicant intended the functional limitations to be performed with the controller and piezoelectric mesh. Some details missing is how the controller and actuators will create this slowly rocking motion for the user.
Regarding the limitations of claim 13, the original disclosure has insufficient written description to properly explain how the controller operates the adaptive piezoelectric mesh system to raise a user's head in response to snoring by the user or in response to measurements made by an oxygen sensor. The specification [0029], [0030], and [0122] discloses the raising of a user's head in response to snoring by the user or in response to measurements made by an oxygen sensor feature as a capability of the adaptive piezoelectric mesh system and controller but fails to disclose the steps of how the controller would perform this intended function. An algorithm or proper explanation for how the controller is programmed to respond to snoring or respond to an oxygen sensor is missing in the original disclosure and one of ordinary skill in the art would not be able to understand how the Applicant intended the functional limitations to be performed with the controller and piezoelectric mesh. Some details missing are how the controller or the oxygen sensor detects the snoring ([00122] does not explain in enough detail how diaphragmatic movement or auditory sensory info is analyzed by the controller or AI to detect snoring), how the software is programmed to raise the user's head to combat this snoring properly.
Regarding the limitations of claim 14, the original disclosure has insufficient written description to properly explain how the controller operates the adaptive piezoelectric mesh system to cause the piezoelectric mesh to raise a low spot. The specification [0031] and [0117] discloses the raising a low spot feature as a capability of the adaptive piezoelectric mesh system and controller but fails to disclose the steps of how the controller would perform this intended function. An algorithm or proper explanation for how the controller is programmed to raise a low spot is missing in the original disclosure and one of ordinary skill in the art would not be able to understand how the Applicant intended the functional limitations to be performed with the controller and piezoelectric mesh. Some details missing is how the controller detects (in reference to specification [0117]) a gravitational well and direct the actuators to raise the low spot.
Regarding the limitations of claim 15, the original disclosure has insufficient written description to properly explain how the controller operates the adaptive piezoelectric mesh system to cause the piezoelectric mesh to simultaneously provide a first firmness and contour combination for a first person and second firmness and contour combination for a second person, wherein the first and second combinations are different. The specification [0111], [0112], [0114], [0115], and [0116] discloses the above claim 15 limitations as a capability of the adaptive piezoelectric mesh system and controller but fails to disclose the steps of how the controller would perform this intended function. An algorithm or proper explanation for how the controller is programmed to provide specific firmness and contour combinations is missing in the original disclosure and one of ordinary skill in the art would not be able to understand how the Applicant intended the functional limitations to be performed with the controller and piezoelectric mesh. Details missing is how the controller is programmed to make the piezoelectric mesh have different types of firmness and how the mesh achieves these firmness standards. 
Regarding the limitations of claim 16, the original disclosure has insufficient written description to properly explain how the controller operates the adaptive piezoelectric mesh system to cause the piezoelectric mesh to simulate the movement of a waterbed. The specification [0034], [0119], and [0134] discloses the causing the piezoelectric mesh to simulate the movement of a waterbed feature as a capability of the adaptive piezoelectric mesh system and controller but fails to disclose the steps of how the controller would perform this intended function. An algorithm or proper explanation for how the controller is programmed to simulate the movement of a waterbed is missing in the original disclosure and one of ordinary skill in the art would not be able to understand how the Applicant intended the functional limitations to be performed with the controller and piezoelectric mesh. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 8 as it is drawn to an adaptive piezoelectric mesh system, the examiner finds it unclear whether the Applicant is claiming a furniture with the invention of the adaptive piezoelectric mesh system or the Applicant is claiming that the mesh system is intended to be used on specific types of furniture. In light of the specification, the examiner has determined to view the limitations of claim 8 as intended use of the mesh system to be used with furniture, and not claiming furniture to be a part of the invention adaptive piezoelectric mesh system.
Regarding claim 13, the examiner finds it unclear if the Applicant is claiming an oxygen sensor as part of the adaptive piezoelectric mesh system or intended use of the controller to be able to communicate with an oxygen sensor that is not included in the adaptive piezoelectric mesh system. In light of the specification, the examiner has determined to see these limitations as intended use of the controller to be operable to communicate with an oxygen sensor not included in the mesh system.
Regarding claim 19, the examiner finds it unclear whether the Applicant is claiming the optical fibers as meant to be a component of the adaptive piezoelectric mesh system or not, as it is unclear where the optical fibers are in relation to the piezoelectric mesh.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiro Tajitsu et. al. (US 20170029985 A1; hereinafter “Tajitsu”) and in view of Patrick Kessler et. al. (US 10762751 B2; hereinafter “Kessler”).
Regarding claim 1, Tajitsu teaches of an adaptive piezoelectric mesh system for furniture ([Abstract] Tajitsu teaches of a woven fabric transducer with piezoelectric units, [0103] Tajitsu also teaches of using the woven transducer with chairs. See Fig. 10), comprising: 
multiple piezoelectric fibers configured as a piezoelectric mesh, including first multiple piezoelectric fibers having first piezoelectric structures operable to function as sensors and second multiple piezoelectric fibers having second piezoelectric structures operable to function as actuators ([0229] Tajitsu teaches of piezoelectric fibers that are weaved into a mesh, [0097] with piezoelectric fibers acting as part of a piezoelectric element that can function [0199] as sensors and [0202] as actuators); and Tajitsu teaches of a sensor input from the first piezoelectric structures, and directing power to one or more of the second piezoelectric structures,
but Tajitsu fails to teach of a controller responsive to a software processing system that is operable to directly or indirectly receive sensor input from the first piezoelectric structures and operable to cause the controller to direct power to one or more of the second piezoelectric structures in response to the sensor input.  
However, Kessler teaches of a controller responsive to a software processing system that is operable to directly or indirectly receive sensor input from a tactile sensor and operable to cause the controller to direct power to an actuator with piezoelectric elements in response to the sensor input ([Col. 4 Lines 52-67] Kessler teaches of control circuitry 16 running a software on device 10, the software is used to process the input from a user using a sensor and in response output a physical response. [Col. 6 Lines 25-31] Kessler also teaches of actuators with piezoelectric elements to provide a sensory output to a user).
Kessler is analogous to Tajitsu and the claimed invention due to fabric-based electronic device [Abstract]. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine the controller of Kessler with the teachings of Tajitsu. A controller for piezoelectric fabric is well known in the art, as using the electrical signals to operate the sensors and actuators taught in Tajitsu would naturally and predictably require a way to properly control and process the sensor information and control when the user wants the actuators to be activated.
Regarding claim 3, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu teaches wherein the first piezoelectric fibers are operable to function as sensors and/or wherein the second piezoelectric fibers are operable to act as actuators ([0097] Tajitsu teaches piezoelectric fibers acting as part of a piezoelectric element that can function [0199] as sensors or [0202] as actuators).  
Regarding claim 5, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu teaches wherein the first piezoelectric fibers and the second piezoelectric fibers have different compositions (Tajitsu teaches of piezoelectric [0199] sensors and [0202] actuators included with the piezoelectric fibers. As the first piezoelectric fibers and the second ones have structures that function as sensors and actuators, respectively, the examiner holds that naturally the compositions of each of the fibers that represent sensors or actuators will have different compositions in order to properly perform their specific function).
Regarding claim 6, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu teaches wherein the adaptive piezoelectric mesh system is operable to determine a position of an object interacting with the multiple piezoelectric fibers ([0199] Tajitsu teaches the piezoelectric element, [0097] which comprise piezoelectric fibers, of the fabric transducer detecting the application position of stress applied to its surface. The examiner holds that this stress can be applied by an object’s weight interacting with the piezoelectric fabric transducer, thus the fabric transducer can determine the position of an object based on sensing the stress of the object’s weight on the fabric transducer).
Regarding claim 7, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu teaches wherein the controller is operable to cause application of a specified amount of force to specific mesh locations in response to weight of a body ([0107], [0217] Tajitsu teaches the fabric transducer that can used as an actuator with the use of specific electric signals. [0097] Tajitsu teaches of sensors that can detect stress applied to the surface of the fabric transducer. With the controller of the modified invention based on Tajitsu and Kessler, the examiner holds that the fabric transducer would be able to detect the weight of a body with the stress sensors and use the actuator capabilities of the transducer and apply a force and in a location determined by the controller).
	Regarding claim 8, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu teaches wherein the furniture is a chair, a bed, an office chair, a car seat, a child seat, a residential bed, a hotel bed, a hospital bed, a mattress, a sofa, a couch, a loveseat, a cushion, a camping mattress, an RV mattress, a mattress cover, a seat cover, or a sofa cover ([0259], [0267] Tajitsu teaches the fabric transducer used for chairs).  
Regarding claim 9, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu fails to teach wherein the controller or the software processing system operatively communicates with a user interface through a wireless connection.  
However, Kessler teaches of wherein the controller or the software processing system operatively communicates with a user interface through a wireless connection ([Col. 3 Lines 55-58] Kessler teaches of input-output devices of device 10 for the user to supply commands through that [Col. 4 Lines 13-18] includes wireless communications). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include communications with a user interface through a wireless connection with the controller of the modified invention of Tajitsu and Kessler. User interfaces with wireless connection to the controller are well known in the art, as a means of the user to easily control the processes of the adaptive piezoelectric mesh is a simple improvement that yields predictable results. 
Regarding claim 10, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu teaches wherein the controller is configured to make real-time adjustments to the actuators in the piezoelectric mesh to increase comfort of a user (0097] Tajitsu teaches piezoelectric fibers acting as part of a piezoelectric element that can function [0199] as sensors and [0202] as actuators. The examiner holds that the controller of the modified invention would be able to take the information of the sensors and make real-time adjustments to the actuators that are a part of the fabric transducer).  
Regarding claim 12, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu teaches wherein the controller is operable to cause the piezoelectric mesh to provide a massage to a user (Tajitsu teaches that the fabric transducer can of move, wrap, compress, or vibrate an object on the surface of the cloth. The examiner holds that these actions could be used to provide a massage to a user).
Regarding claim 18, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu teaches wherein the piezoelectric adaptive mesh comprises multiple layers of piezo electric mesh ([0096] Tajitsu teaches of the number of layers of the fabric transducer may be one or more).
Regarding claim 20, Tajitsu teaches of a reactive piece of furniture ([0259], [0267] Tajitsu teaches a fabric transducer that can used for furniture like chairs and bedding), comprising: 
an adaptive piezoelectric mesh system having multiple piezoelectric fibers configured as a piezoelectric mesh, including first multiple piezoelectric fibers having first piezoelectric structures operable to function as sensors and second multiple piezoelectric fibers having second piezoelectric structures operable to function as actuators ([0229] Tajitsu teaches of piezoelectric fibers that are weaved into a mesh, [0097] with piezoelectric fibers acting as part of a piezoelectric element that can function [0199] as sensors and [0202] as actuators); and Tajitsu teaches of a sensor input from the first piezoelectric structures, and directing power to one or more of the second piezoelectric structures,
but Tajitsu fails to teach of a controller responsive to a software processing system that is operable to directly or indirectly receive sensor input from the first piezoelectric structures and operable to cause the controller to direct power to one or more of the second piezoelectric structures in response to the sensor input. 
However, Kessler teaches of a controller responsive to a software processing system that is operable to directly or indirectly receive sensor input from a tactile sensor and operable to cause the controller to direct power to an actuator with piezoelectric elements in response to the sensor input ([Col. 4 Lines 52-67] Kessler teaches of control circuitry 16 running a software on device 10, the software is used to process the input from a user using a sensor and in response output a physical response. [Col. 6 Lines 25-31] Kessler also teaches of actuators with piezoelectric elements to provide a sensory output to a user).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tajitsu and Kessler, and in view of James T. Lo et. al. (US 6601054 B1; hereinafter “Lo”).
Regarding claim 2, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu fails to teach wherein the software processing system includes, or is configured to be in communication with, a trainable artificial intelligence (Al) system.
However, Lo teaches of wherein the software processing system includes, or is configured to be in communication with, a trainable artificial intelligence (Al) system (Lo teaches of a controller 280 for sensors and actuators that is a recursive neural network, which falls under artificial intelligence). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include the trainable artificial intelligence (AI) system of Lo with the modified invention of Tajitsu and Kessler. A trainable artificial intelligence (Al) system for software processing systems to include or be configured to be in communication with is well known in the art, allowing analysis of sensor information collected and machine learning on how to best apply the piezoelectric actuators for the comfort of the user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tajitsu and Kessler, and in view of Vahid Khoshkava et. al. (US 20180258561 A1; hereinafter “Khoshkava”).
Regarding claim 4, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu teaches wherein the first piezoelectric fibers and/or the second piezoelectric fibers include piezoelectric structures that are configured to function as both sensors and actuators ([0097] Tajitsu teaches piezoelectric fibers acting as part of a piezoelectric element that can function [0199] as sensors and [0202] as actuators. Tajitsu teaches these functions as sensors and actuators can be applied to any one of the above embodiments of the piezoelectric elements, which the examiner holds means that the piezoelectric element can be both act as a sensor and actuator).  
However if the Applicant finds the above reasoning insufficient, Khoshkava teaches of piezoelectric fibers including piezoelectric structures that are configured to function as both sensors and actuators ([0040] Khoshkava teaches of a bifunctional fiber, [0027] which is made of electroactive material piezoelectric material being an exemplary example, that can act as both an actuator and a sensor). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Khoshkava of having a bifunctional piezoelectric fiber that can function as a sensor and actuator and include it in the modified invention of Tajitsu and Kessler. Using piezoelectric fibers that have dual functions of a sensor and actuator is well known in the art, allowing for flexibility of use and simple mechanism of providing haptic feedback while using also sensing for user’s interaction to the fibers [0002].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tajitsu and Kessler, and in view of In Seok Kang et. al. (KR 20130092911 A; hereinafter "Kang").
Regarding claim 17, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu fails to teach wherein the controller is operable to cause the piezoelectric mesh to provide heat.  
However, Kang teaches of a piezoelectric element that can provide heat ([Pg. 1-2 Para. 2] Kang teaches of a self-generated heat-generating seat using a piezoelectric harvesting device). Having the controller be operable to cause the piezoelectric mesh to provide heat is well known in the art and would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include in the modified invention of Tajitsu and Kessler. Do so allows the piezoelectric mesh to warm the user without any additional power supply ([Pg. 4 Para. 4] “the warm sheet 110 can be operated by using the electric energy generated by the piezoelectric element 120, thereby providing warmth to the user without any additional power supply”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tajitsu and Kessler, and in view of Gary Ciluffo (US 20060122544 A1; hereinafter “Ciluffo”).
Regarding claim 19, where Tajitsu and Kessler teach the limitations of claim 1, Tajitsu fails to teach further comprising optical fibers.
However, Ciluffo teaches of using optical fibers with piezoelectric material for “smart” fabric ([0011] Ciluffo teaches of using optical fibers to produce color in response to an input, [0011] Piezoelectric material can be used to make this smart fabrics). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to take the optical fibers of Ciluffo and include them in the modified invention of Tajitsu and Kessler. Using optical fibers is well known in the art, for example using them as a visual indicator like a color change for when the sensors detect movement from the user of the fabric transducer [0103].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paul G. Puskarich et. al. (US 10013058 B2), and Michael George Sleator (US 10347815).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL JAMES KAUFFMAN whose telephone number is (571) 272-6448. The examiner can normally be reached M-F: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL KAUFFMAN/Examiner, Art Unit 3785                   

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785